Citation Nr: 0519989	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-18 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1971 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Regional Office (RO) of the Department of Veterans' Affairs 
(VA) in San Juan, the Commonwealth of Puerto Rico, which 
determined the veteran was incompetent for VA purposes.


FINDINGS OF FACT

The veteran lacks the mental capacity to manage his own 
affairs, including the disbursement of funds without 
limitation.


CONCLUSION OF LAW

The veteran is mentally incompetent for VA purposes.  
38 U.S.C.A. §§ 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.353(a), (c) and (d) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Competency for VA Benefits Purposes

As an initial matter the Board notes that the RO followed the 
necessary procedures when it found the veteran incompetent.  
In June 2002 the RO proposed finding the veteran incompetent 
and sent him a letter informing of the proposal.  The veteran 
was informed that he could request a personal hearing within 
60 days.  See 38 C.F.R. §§ 3.103, 3.353(e) (2004).  The 
veteran did not request a hearing within 60 days, and 
indicated in a Statement in Support of Claim from July 2002 
that he would like his mother named his "tutor or 
fiduciary" as far as his VA benefits were concerned.  The RO 
implemented its proposed finding of incompetency in a 
decision dated in September 2002.

The veteran is noted to be permanently and totally disabled 
due to non service-connected schizophrenia from March 4, 
1992.  

A March 2002 Social Work Focus Note showed that the veteran 
presented a schizophrenic disease with serious paranoid ideas 
with a substance abuse disorder.  He was cooperative and 
alert but with serious paranoid reference ideas.  

In April 2002 the veteran underwent a VA Mental Disorders 
examination and the examiner decided that, as regards the 
veteran's competency, due to the veteran's neuropsychiatric 
condition he should be supervised in handling his VA 
benefits.  The examiner diagnosed the veteran with Delusional 
Disorder, mixed type.  The examiner noted that the veteran 
was alert and apparently aware of the interview situation.  
His answers were relevant and coherent, but the content was 
completely illogical.  All the veteran's conversation dealt 
with the fixed delusional idea that he is an agent for the 
Federal government and that he receives communications 
related to missions he must accomplish for the Department of 
Defense.  He said that with the medication he takes at night 
he is better able to rest "because otherwise the 
communications interrupt his sleep and then he is better 
prepared to accomplish his 'duties' the next day."  This 
delusion, as observed, was related to the idea that he 
receives communications directly in his head and that there 
is a very specific communicator that only he can perceive.  
The veteran was not suicidal or homicidal and according to 
the computer he had been clean from drugs for years and was 
at present.  His affect was very constricted; his mood was 
serious and somewhat guarded.  He was oriented in person, 
place and time.  His memory seemed preserved but his 
intellectual functioning was inadequate on account of his 
lack of adequate judgment.  His insight was definitely very 
poor.

The claims file also contains a letter from the veteran dated 
in June 2002.  This letter states that the veteran has 
received communications in his brain for many years, in that 
he had visions of being able to see many people from the 
Governor of Puerto Rico to the U.S. government.  He said that 
the communications could manipulate his conduct.  He has gone 
to many U.S. government agencies and "different Catholic 
Churches."  Finally, he states that, "Because I am a 
Catholic, as a American citizen the law gives me the right to 
defend myself."

Subsequent VA progress notes show similar findings.  The 
first of these, an Interim Progress Note from October 2002 
showed that the veteran's ability to objectively interpret 
feedback from others without distortion was limited.  A 
progress note from November 2002 shows that the veteran had 
paranoid delusions explaining that he had direct 
communications with the Governor and that he was being chased 
by aliens who were responsible for his conduct.  Finally, an 
Infectious Disease Clinical Note from July 2003 shows that 
the veteran talked about a cerebral implant that he had due 
to a special communication with the FBI and Federal 
government.  

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or manage his own affairs, including the 
disbursement of funds without limitation.  See 38 C.F.R. 
§ 3.353(a).  Unless the medical evidence is clear, convincing 
and leaves no doubt as to the person's incompetency, the 
rating agency will make no determination of incompetency 
without a definite expression regarding the question by the 
responsible medical authorities.  Considerations of medical 
opinions will be in accordance with the principles in 
paragraph (a) of this section.  Determinations relative to 
incompetency should be based upon all evidence of record and 
there should be a consistent relationship between the 
percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  38 C.F.R. 
§ 3.353(c).

Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his own affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  38 C.F.R. 
§ 3.353(d). 

Given the evidence as outlined above, the Board finds that 
the veteran lacks the mental capacity to manage his own 
affairs, including disbursement of funds without limitation.  
The medical evidence shows a current diagnosis of Delusional 
Disorder, mixed type, and a long history of schizophrenia.  
He is permanently and totally disabled due to this 
disability.  The symptomatology of his disorder includes a 
lack of adequate judgment and very poor insight, according to 
the April 2002 VA Mental Disorders examination.  Evidence in 
progress notes subsequent to the April 2002 examination show 
a limited ability to interpret feedback from others without 
distortion and paranoid delusions.  Most importantly, a VA 
medical examiner has found that, regarding the veteran's 
competency, he should be supervised in handling his VA 
benefits.  These medical findings, coupled with the Board's 
review of the claims folder as a whole, leave no doubt that 
the veteran does not have the mental capacity to contract or 
to manage his own affairs, including the disbursement of 
funds without limitation.  See 38 C.F.R. § 3.353(d).  The 
Board therefore finds that the veteran is incompetent for VA 
purposes.

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in March 
and June 2002, and the statement of the case (SOC) provided 
to him in May 2003.  Since these documents fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

With respect to element (4), the Board notes that the letter 
sent to the veteran in June 2002 contained a specific 
statement that the veteran had the right to submit any 
evidence, information or statement that would present his 
side of the case.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of the June 
2003 SOC.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  The 
veteran has been afforded medical VA examinations.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The veteran is incompetent for VA purposes, and the appeal is 
denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


